PER CURIAM.
The appellant, James E. Hoppert, challenges his judgments and sentences for lewd and lascivious act in the presence of a child and handling and fondling a child under the age of sixteen years in case number 94-02486. After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm appellant’s convictions without discussion. However, we strike the portion of probation condition number four which implies that a felon can possess a firearm with the consent of his probation officer. See Martin v. State, 22 Fla. L. Weekly D690, — So.2d - (Fla. 2d DCA Mar. 14, 1997). We strike the portion of condition number nine that requires appellant to pay for random alcohol and drug testing because it is a special condition that was not announced at the sentencing hearing. See Bristol v. State, 667 So.2d 486 (Fla. 2d DCA 1996). Finally, we modify condition number twenty which prohibits “any contact with anyone” under the age of sixteen years to conform to the oral pronouncement which disallows “unsupervised contact” with anyone under sixteen years old. We affirm the sentences in all other respects.
Convictions affirmed; probation conditions stricken in part and modified.
LAZZARA, A.C.J., and FULMER and WHATLEY, JJ., concur.